

112 S1891 IS: True Understanding of the Economy and Safety Act
U.S. Senate
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1891IN THE SENATE OF THE UNITED STATESDecember 20, 2013Ms. Ayotte (for herself and Mr. Johanns) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require a study and report by the Comptroller General regarding the restart provision of the Hours of Service Rules for Commercial Truck Drivers, and for other purposes.1.Short titleThis Act may be cited as the True Understanding of the Economy and Safety Act or the TRUE Safety Act.2.FindingsCongress finds that—(1)the trucking industry is the backbone of the Nation’s economy, with nearly 7,000,000 Americans working in trucking-related jobs, including more than 3,000,000 commercial truck drivers;(2)80 percent of all communities in the United States depend solely on trucks to deliver and supply their essential everyday commodities;(3)Federal regulations governing the hours of service for commercial truck drivers must be based on full and fair scientific research, analysis, and operational testing;(4)the restart rule that became effective on July 1, 2013, was based mainly on a one-month sleep study conducted in a laboratory setting;(5)the new restart rule will cost the trucking industry up to $376,000,000 annually, reducing productivity, impacting driver pay, and increasing the cost to deliver goods; and(6)the restart rule should not have become effective prior to completion of the thorough operational study required under section 32301(a) of the Moving Ahead for Progress in the 21st Century Act or MAP–21 (Public Law 112–141; 126 Stat. 786).3.GAO assessments(a)Assessment of methodology for MAP–21 restart study(1)In generalAfter the report regarding the field study on the efficacy of the restart rule, published on December 27, 2011, is submitted to Congress pursuant to section 32301(a) of MAP–21, the Comptroller General of the United States shall conduct an assessment of the methodology followed by the Secretary of Transportation in carrying out the efficacy of such restart rule.(2)ScopeThe assessment required under paragraph (1) shall determine the extent to which the methodology followed by the Secretary meets the requirement under MAP–21 that—(A)the data collected is representative of the drivers subject to the restart rule;(B)the methodology is statistically valid; and(C)the study followed the plan for the Scheduling and Fatigue Recovery Project developed by the Federal Motor Carrier Safety Administration.(b)Assessment of regulatory impact analysis(1)In generalThe Comptroller General shall conduct an assessment of the regulatory impact analysis that accompanied the final rule published by the Department of Transportation in the Federal Register on December 27, 2011, entitled Hours of Service of Drivers (76 Fed. Reg. 81134).(2)ScopeThe assessment required under paragraph (1) shall include—(A)an analysis of the methodology and data used by the Federal Motor Carrier Safety Administration in its Regulatory Impact Analysis;(B)an evaluation of the validity and representativeness of the driver data used to evaluate the operational and economic impacts of the new 34-hour restart rule applicable to operators of commercial motor vehicles;(C)an analysis of the data and methodology used to develop the proposed safety and health benefits of the new 34-hour restart rule applicable to operators of commercial motor vehicles;(D)a review of the safety, health, cost, and operational implications of the restart rule, and the potential impact of a greater number of commercial motor vehicles on major roads during morning commutes as a result of the restart rule; and(E)a review of the research used in developing and justifying the new restart rule, particularly as the rule relates to the use of a laboratory test to justify the rule rather than an operational test in the field.(c)ReportsNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit a final report to the appropriate committees of Congress on the assessments required under subsections (a) and (b), including any recommendations.4.Delay in application of rule(a)In generalThe restart rule published by the Department of Transportation in the Federal Register on December 27, 2011, shall have no force or effect during the period beginning on the date of the enactment of this Act and ending 6 months after the Comptroller General submits the report required under section 3(c).(b)Application of previous rule provisionThe 34-hour restart rule issued on April 28, 2003 (68 Fed. Reg. 22456), shall be in effect during the period described in subsection (a).(c)December 2011 ruleThe Secretary of Transportation shall not apply the rule described in subsection (a) if the conclusions of the field study completed pursuant to section 32301(a) of MAP–21 do not support or concur with the conclusions of the laboratory study on which such rule was based.